Rogers, J.
After a careful study of the elaborate and learned briefs of the respective counsel, and the authorities therein cited and bearing in mind the rules,
. (a) That every presumption is to be indulged in favor of a statute, and
(b) That a trial court should hesitate to pronounce a statute unconstitutional, 1 have, for the purpose of this trial, concluded:
*2(1) That section 33 of the Liquor Tax Law (Laws 1909, chap. 39) makes provision for due trial’of the right to seize liquors, and that seizure and confiscation,'as and pursuant to the provisions therein prescribed, are takings by “ due process of law.”
(2) That said statute is a legitimate exercise by the Legislature of the police power inherent in a- sovereign State.
(3) That the statute is not in contravention of the provisions of the Constitution, and
(4) That the plaintiff is entitled to judgment according to the prayer of the complaint.
Judgment for plaintiff.